DETAILED ACTION
Claims 6-10 and 13 were rejected in the Office Action mailed 12/23/2020. 
Applicant filed a response and amended claim 6 on 04/23/2021. 
Claims 1-10 and 12-17 are pending, of which claims 1-5, 12, and 14-16 are withdrawn. 
Claims 6-10, 13, and 17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, as the number of layers of the unidirectional prepregs per unit thickness of the fiber-reinforced thermoplastic resin sheet for unidirectional prepregs having an average thickness of 40 to 160 microns is about 6 to 25 layers per unit thickness (i.e., 1 mm/0.04mm/layer = 25 layers/mm; 1mm/0.16mm/layer = 6.25 layers/mm), it is unclear how the unidirectional prepregs having an average thickness of 40 to 160 microns is capable of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 6-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702) (Hayashi) in view of Ohki et al. (US 2009/0104418) (Ohki) and Hirata et al. (US 2017/0260346) (Hirata).
Regarding claims 6-8 and 13
Hayashi teaches a molded object including a first layer formed using a fiber reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles being three-dimensionally and randomly stacked (Hayashi, abstract). 
Hayashi teaches an example of a molded object comprising carbon fibers (per claim 8) as the plurality of reinforcement fibers aligned unidirectionally (Hayashi, [00131]). Hayashi teaches the thermoplastic resin solution comprising thermoplastic epoxy resin (late-reactive, resin, DENATITE XNR6850V made by Nagase ChemteX corporation), curing agent (DENATITE XNH6850V), and methyl ethyl ketone (Hayashi, [0132]). 
As evidenced by Applicant’s specification XNR6850V manufactured by Nagase Chemtex Co. contains the bisphenol A type epoxy compounds represented by Formula (1) and bisphenol A (Spec, [0117]). Hayashi teaches the thermoplastic resin, after reaction, has a number average molecular weight of 30,000 or more (Hayashi, [0059]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
per claim 7) to form a strip-shaped fiber reinforced resin material (Hayashi, [0137-0138]). 
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm (Hayashi, [0138]). 
	Hayashi teaches the thermoplastic resin impregnates the inside of the reinforcement fiber bundles (Hayashi, [0056]; [0059]; [0064]; [0139]). Hayashi teaches the strip-shaped fiber-reinforced resin material (i.e., prepreg) is three-dimensionally and randomly stacked to form a stack object with each strip-shaped fiber-reinforced resin material partly adhering together (Hayashi, [0140]). 
	Hayashi teaches the stack object is laminated to form a molded object (i.e., fiber reinforced thermoplastic resin sheet) (per claim 13) (Hayashi, [0144-0146]), wherein the molded object has no voids (Hayashi, [0147-0148]). 
Although there is no disclosure the test method of Hayashi is in conformity with JIS-7075, given that Hayashi discloses the molded object is without any space inside (i.e., void fraction of 0 vol%) as the presently claimed and the absence of evidence of the criticality of how void fraction is measured, it is the examiner's position that the void fraction disclosed by Hayashi meets the claim limitation.
Further, although does not explicitly teach the strip-shaped fiber reinforced resin materials are uniformly impregnated as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Hayashi meets the requirements of the claimed product (i.e., void fraction of 1 vol% or less), Hayashi clearly meets the requirements of the present claim.

	Hayashi does not explicitly teach the fibers of the strip-shaped fiber reinforced resin material are spread reinforced fibers or the average content number of reinforcement fibers in a thickness direction of the strip-shaped fiber reinforced resin material. 

	With respect to the difference, Ohki teaches an isotropic fiber-reinforced thermoplastic resin sheet wherein a chopped strand prepreg comprising a thermoplastic resin and a reinforcing fiber is layered so that the fiber orientation is random, the prepreg having a fiber volume fraction of 20 to 50%, a length in the fiber axis direction of 15 to 45 mm, and a thickness of no greater than 0.13 mm, preferably 0.1 mm, and a molded object from the fiber-reinforced thermoplastic resin sheet (Ohki, abstract; [0011]). 
	As Ohki expressly teaches, it is desirable for the length of the pre-preg in the fiber axis to be 15 to 45 mm and the thickness to be no greater than 0.1 mm (i.e., 100 microns), since the isotropy of the resulting resin sheet is easily lost and high levels of properties cannot be obtained when the length and thickness of the pre-preg are outside of these values (Ohki, [0011]). 

Given Hayashi teaches the strip-shaped reinforcement fiber bundle possesses a length of 20 mm to 30 mm and a thickness of about 0.02 mm to 10 mm (Hayashi, [0137-0138]; [0070]) and in light of the motivation provided by Ohki of ensuring the strip-shaped reinforcement fiber bundle exhibits a volume fraction is 20 to 50%, fiber length of 15 to 45 mm, and thickness of 0.1 mm or less, it therefore would have been obvious to one of ordinary skill in the art to ensure the strip-shaped reinforcement fiber bundle exhibits a volume fraction is 20 to 50%, fiber length of 20 to 30 mm, and thickness of 0.1 mm or less in Hayashi, in order to ensure the strip-shaped reinforcement fiber bundle exhibits isotropy and high level of properties, and thereby arrive at the claimed invention. 

	With respect to the difference, Hirata teaches a fiber reinforced thermoplastic resin material for a molded article comprising carbon fibers (Hirata, abstract; title; [0067-0068]; claim 22), including a unidirectional thermoplastic prepreg for molding material (Hirata, [0181]). 
	As Hirata expressly teaches, the average fiber diameter of the reinforcing fiber is preferably 3 to 15 microns from the viewpoint of the dynamic characteristic and surface appearance of the molded article (Hirata, [0073]).
	Hirata and Hayashi in view of Ohki are analogous art as they are both drawn to carbon fiber thermoplastic resin material for molded articles. 
	In light of the motivation of using carbon fibers having a diameter of 3 to 15 microns as provided by Hirata, it therefore would have been obvious to one of ordinary skill in the art to use carbon fibers having a diameter of 3 to 15 microns as the carbon fibers in Hayashi in view of Ohki, from the viewpoint of the dynamic characteristic and surface appearance of the molded article, and thereby arrive at the claimed invention. 

Given the fibers used to form the strip-shaped reinforcement fiber bundle have an average diameter from 3 to 15 microns (Hirata, [0073]) and given the strip-shaped reinforcement fiber bundle has a thickness of 0.1 mm or less (Ohki, [0011]), it is clear the strip-shaped reinforcement fiber bundle of Hayashi in view of Ohki and Hirata has an average content number of reinforcement fibers in a thickness direction of about 33 or less and therefore the reinforcement fibers are spread reinforcement fibers (i.e., 100/15 = 6.6; 100/3 = 33.3). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).


Regarding claim 9
Given Hayashi in view of Ohki and Hirata teaches the thickness of the strip-shaped reinforcement fiber bundle is 0.1 mm or less (Ohki, [011]), it is clear that Hayashi in view of Ohki and Hirata teaches 10 or more layers/mm (i.e., 1 mm/0.1mm/layer = 10 layers/mm). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 10
Given that the material and structure of the molded object of Hayashi in view of Ohki and Hirata is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the molded object of Hayashi in view of Ohki and Hirata would intrinsically have a water absorption of 1 wt.% or less when measured according to JIS K 7209, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm (Hayashi, [0138]). Given Hayashi teaches the width of the tape-like fiber reinforced resin material is preferably 3 mm to 300 mm (Hayashi, [0068]) and given that Hayashi discloses the tape-like reinforced resin material that overlaps the presently claimed unidirectional pre-preg, including a width of 10 mm or more and 18 mm or less, it therefore would be obvious to one of ordinary skill in the art, to use tape-like reinforced resin material having a thickness of 10 to 18 mm, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 6-10, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702) (Hayashi) in view of Nagasaka et al. (US 2016/0297185) (Nagasaka).
Regarding claims 6-8 and 13

Hayashi teaches an example of a molded object comprising carbon fibers (per claim 8) as the plurality of reinforcement fibers aligned unidirectionally (Hayashi, [00131]). Hayashi teaches the thermoplastic resin solution comprising thermoplastic epoxy resin (late-reactive, resin, DENATITE XNR6850V made by Nagase ChemteX corporation), curing agent (DENATITE XNH6850V), and methyl ethyl ketone (Hayashi, [0132]). 
As evidenced by Applicant’s specification XNR6850V manufactured by Nagase Chemtex Co. contains the bisphenol A type epoxy compounds represented by Formula (1) and bisphenol A (Spec, [0117]). Hayashi teaches the thermoplastic resin, after reaction, has a number average molecular weight of 30,000 or more (Hayashi, [0059]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Hayashi teaches the thermoplastic resin and carbon fiber bundle forms a tape-like fiber reinforced resin material, wherein the fiber-reinforced resin material is cut to a length of 20 mm to 30 mm to the fiber axial direction of the carbon fibers (per claim 7) to form a strip-shaped fiber reinforced resin material (Hayashi, [0137-0138]). 
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm (Hayashi, [0138]). 

	Hayashi teaches the stack object is laminated to form a molded object (i.e., fiber reinforced thermoplastic resin sheet) (per claim 13) (Hayashi, [0144-0146]), wherein the molded object has no voids (Hayashi, [0147-0148]). 
Although there is no disclosure the test method of Hayashi is in conformity with JIS-7075, given that Hayashi discloses the molded object is without any space inside (i.e., void fraction of 0 vol%) as the presently claimed and the absence of evidence of the criticality of how void fraction is measured, it is the examiner's position that the void fraction disclosed by Hayashi meets the claim limitation.
Further, although does not explicitly teach the strip-shaped fiber reinforced resin materials are uniformly impregnated as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 


	Hayashi does not explicitly teach the fibers of the strip-shaped fiber reinforced resin material are spread reinforced fibers or the average content number of reinforcement fibers in a thickness direction of the strip-shaped fiber reinforced resin material. 

	With respect to the difference, Nagasaka teaches a prepreg for forming a fiber-reinforced resin laminate comprising reinforcing fibers impregnated with a resin (Nagasaka, abstract; [0062]). 
Nagasaka teaches carbon fibers are preferred reinforcing fibers in consideration of mechanical characteristics such as strength of the final molded product (Nagasaka, [0070]). Nagasaka further teaches the average fiber diameter of a single fiber of the reinforcing fibers is preferably 5 to 20 microns (Nagasaka, [0070]). 
	As Nagasaka expressly teaches, the thickness of the prepreg is preferably 50 to 300 microns from the viewpoint of acquiring shapeability and a strength increasing effect in combination (Nagasaka, [0062]). 
	Nagasaka and Hayashi are analogous art as they are both drawn to prepregs for forming molded articles (Nagasaka, [0001]). 
	In light of the motivation of suing the thickness of the prepreg and diameter of the reinforcing fiber as taught by Nagasaka, it therefore would have been obvious to one of ordinary skill in the art to ensure the strip-shaped reinforcement fiber bundle of Hayashi possesses a thickness of 50 to 300 microns and a diameter of 5 to 20 microns, from the viewpoint of acquiring shapeability and a strength increasing effect in combination and as Nagasaka teaches 

Given the fibers used to form the strip-shaped reinforcement fiber bundle have an average diameter from 5 to 20 microns (Nagasaka, [0070]) and given the strip-shaped reinforcement fiber bundle has a thickness of 50 to 300 microns (Nagasaka, [0062]), it is clear the strip-shaped reinforcement fiber bundle of Hayashi in view of Nagasaka has an average content number of reinforcement fibers in a thickness direction of 2.5 to 60 and therefore the reinforcement fibers are spread reinforcement fibers (50/20 = 2.5 fibers in thickness direction; 300/5 = 60 fibers in thickness direction). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	
	
Regarding claim 9
Given Hayashi in view of Nagasaka teaches the thickness of the strip-shaped reinforcement fiber is 50 to 300 microns (Nagasaka, [0062]), it is clear Hayashi in view of Nagasaka teaches a range of about 3 to 20 layer/mm (1 mm/0.05mm/layer = 20 layer/mm; 1 mm/0.3mm/layer = 3.3 layer). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Regarding claim 10
Given that the material and structure of the molded object of Hayashi in view of Nagasaka is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the molded object of Hayashi in view of Nagasaka would intrinsically have a water absorption of 1 wt.% or less when measured according to JIS K 7209, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 17
Hayashi teaches the width of the tape-like reinforced resin material is 4 mm (Hayashi, [0138]). Given Hayashi teaches the width of the tape-like fiber reinforced resin material is preferably 3 mm to 300 mm (Hayashi, [0068]) and given that Hayashi discloses the tape-like reinforced resin material that overlaps the presently claimed unidirectional pre-preg, including a width of 10 mm or more and 18 mm or less, it therefore would be obvious to one of ordinary skill in the art, to use tape-like reinforced resin material having a thickness of 10 to 18 mm, which is both disclosed by Hayashi and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Response to Arguments
In view of the amendment to claim 6 and the remarks regarding Kawabe on pages 8-12 filed 04/23/2021, it is agreed Kawabe does not meet the presently claimed. Therefore the previous 35 U.S.C. 103 rejection is withdrawn. However, the amendment necessitates a new set of rejections as set forth above. 

Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive, as set forth below. 

Applicants primarily argue:
“It is understood from paragraph [0070] of Hayashi that the thickness of the strip-shaped reinforcement fiber bundle is 0.2 mm to 5 mm in terms of the strength of the molded object. Therefore, one skilled in the art would not have easily made the thickness of the strip-shaped reinforcement fiber bundle to 40 to 160 µm which is lower than 0.2 mm.”

Remarks, pg. 10
The Examiner respectfully traverses as follows:
	The fact remains Hayashi teaches the thickness of the strip-shaped reinforcement fiber bundle is about 0.02 mm to 10 mm (Hayashi, [0070]) which overlaps the claimed range of 40 to 160 µm. Furthermore, Ohki and Nagasaka are relied upon to limit the range of thickness of the strip-shaped reinforcement fiber bundle in the rejections above. 
	
	
Applicants further argue:
“In addition, the experimental data of the specification shows that Examples 8-11 and 13-14 where the average thickness of the unidirectional prepregs was lower than 160 pm (0.16 mm) showed improved moldability and strength as compared to Comparative Examples 1 and 2 where the average thickness of the unidirectional prepregs was greater than 160 pm (0.16 mm) (i.e., Comparative Example 1: 0.17 mm (170 pm), and Comparative Example 2: 0.3 mm (300 pm). Such an effect achieved by the claimed subject matter was not expected from Hayashi or Kawabe.”


The Examiner respectfully traverses as follows:
Firstly, it appears moldability was tested three different ways, wherein the first compares the surface transfer property, the second compares bending strength and elastic modulus using heat and cool molding, and the third compares bending strength and elastic modulus using stamping molding. The first test compares Example 9 and Comparative Example 5. It is noted that Example 9 and test 1 for moldability provides is a singular example and is therefore not commensurate in scope with the claim. In other words, example 9 exhibits a thickness of 71 µm, while claim 1 broadly recites an average thickness of the unidirectional prepregs is 40 to 160 µm. Therefore, the singular test result does not show improved surface transfer property over the entire claimed thickness. The second test uses Example 5 and the third test uses Example 12. It is not clear if the second and third test compare Example 5 and Example 12 to any comparative data. Therefore, it is unclear how examples 8-11 and 13-14 show improved moldability compared to comparative examples 1 and 2. 
Secondly, it is noted Moldability Tests 1-3 appear to compare characteristics of a molded object, not the unidirectional prepregs or fiber-reinforced thermoplastic resin sheet. It is noted that claim 1 is directed to a fiber-reinforced thermoplastic resin sheet made up of a random laminated body of unidirectional prepregs, not a molded object. 
Secondly, Table 3 provides data regarding Average bending strength of Examples 8-14 and Comparative Examples 3-5. The prepregs utilized in Examples 8-14 exhibit a thickness in the range of 71 to 100 µm, while claim 1 broadly recites an average thickness of the unidirectional prepregs is 40 to 160 µm.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

Applicant's arguments filed 04/23/2021 and affidavit filed 05/06/2021 have been fully considered but they are not persuasive, as set forth below. 

	
Applicants primarily argue:
“The random sheet according to present invention is superior in moldability and strength of the fiber-reinforced plastic in comparison to three-dimensional random sheet.
The random sheet according to claim 6 is used for producing the molded sole having a honeycomb structure (see pictures (c-I) and (c-2)). The shoes are developed by Applicants and ASICS and sold as "METASPRINT ™”. As shown in picture (c-3), the fine convex part of the honeycomb structure is filled with the fibers and resins.
Applicants conducted comparative experiments and obtained the results shown in pictures (d-1a), (d-1b), (d-2) and (d-3). The following materials were used in the comparative experiments.
(d-1): Example of present invention
Molded body obtained from the fiber-reinforced thermoplastic resin sheet of the present invention.
(d-2): Comparative Example X
Molded body obtained from a fiber-reinforced thermoplastic resin sheet comprising prepregs in which reinforcement fibers are not spread (CTT material).
(d-3): Comparative Example Y
Molded body obtained from a three-dimensional random sheet similar to the sheet disclosed in Hayashi.
As described in paragraph [0065] of the present specification, the fiber-reinforced thermoplastic resin sheet of the present invention is moldable into a molded body having a complicated shape such as honeycomb structure. As shown in (d-1a) and (d-1b), when the fiber-reinforced thermoplastic resin sheet: of the present invention is used, the resin and fibers are flow into the complicated shape that is the fine convex part of the honeycomb structure.
However, as shown in (d-2) and (d-3), when the fibers-reinforced thermoplastic resin sheet in which the fibers are not spread or the unidirectional prepregs are three-dimensionally and randomly comprised is used, only the resin flows into the complicated shape as shown m pictures (d-2) and (d-3). There are some regions having white color in pictures (d-2) and (d-3). In these white regions, there is no carbon fibers which have black color. In addition, chips were shown in the tip of the complicated shape shown in (d-2). 
Therefore, the claimed fiber-reinforced thermoplastic resin sheet is superior in moldabilty into a molded body having a complicated shape such as honeycomb structure 

Remarks, pg. 12-15 and Affidavit, pg. 1-4
The Examiner respectfully traverses as follows:
	Firstly, the property applicant has pointed to is “superior in moldability into a molded body having a complicated shape such as honeycomb structure in comparison to other fiber-reinforced thermoplastic resin sheets”, which appears to include the lack of white color and lack of chips in the molded body having a honeycomb structure. Applicant points to FIG. (d-1a), (d-1b), (d-2), and (d-3) as evidence of this property, wherein these figures show a honeycomb structure. Claim 6 is directed to a fiber-reinforced thermoplastic resin sheet made up of a random laminated body of unidirectional prepregs. Therefore, claim 6 is not directed to a molded body having a honeycomb structure. Since the property argued by applicant is exhibited by a molded body having a honeycomb structure, and since claim 6 is not directed to a molded body having a honeycomb structure, applicant’s argument is unpersuasive. 
Further, claim 13 is directed to a molded body comprising the fiber-reinforced thermoplastic resin sheet. However, claim 13 broadly recites a molded body and is not limited to a molded body having a honeycomb structure. Since the property argued by applicant is exhibited by a molded body having a honeycomb structure, and since claim 13 is not directed to a molded body having a honeycomb structure, applicant’s argument is unpersuasive. 
	Secondly, Applicant states “In addition, the claimed fiber-reinforced thermoplastic resin sheet is superior in strength of the fiber-reinforced plastic.” However, Applicant has provided no evidence to support this statement. Therefore, applicant’s argument is unpersuasive.

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789